IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                      :      NO. 477
                                            :
         ORDER RESCINDING AND               :      CRIMINAL PROCEDURAL RULES
         REPLACING RULE 105 OF THE          :
         PENNSYLVANIA                       :      DOCKET
         RULES OF CRIMINAL                  :
         PROCEDURE                          :
                                            :

                                          ORDER


PER CURIAM

      AND NOW, this 28th day of June, 2016, upon the recommendation of the
Criminal Procedural Rules Committee, the proposal having been published for public
comment at 45 Pa.B. 5384 (August 29, 2015):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that:

         1) Rule 105 of the Pennsylvania Rules of Criminal Procedure is rescinded and
            replaced in the attached form.

         2) Local rules of criminal procedure effective prior to August 1, 2016 shall be
            compiled and published on the local court website in accordance with
            Pa.R.J.A. No. 103(d)(7), see No. 464 Judicial Administration Docket (June 28,
            2016); No. 465 Judicial Administration Docket (June 28, 2016), no later than
            September 1, 2016 to remain effective.

         3) Local rules of criminal procedure approved by the Criminal Procedural Rules
            Committee as of August 1, 2016 that have not yet been published pursuant to
            Pa.R.Crim.P. 105 shall be subject to the requirements of Pa.R.J.A. No.
            103(d)(5)-(7), see No. 465 Judicial Administration Docket (June 28, 2016).

         4) Local rules of criminal procedure approved by the Criminal Procedural Rules
            Committee that have been published in the Pennsylvania Bulletin as August
            1, 2016 but are not yet effective pursuant to Pa.R.Crim.P. 105 shall become
            effective in accordance with Pa.R.J.A. No. 103(d)(5)(iii) and shall be subject
            to the requirements of Pa.R.J.A. No. 103(d)(6)-(7), see No. 465 Judicial
            Administration Docket (June 28, 2016).

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective on August 1, 2016.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.




                                                    2